Exhibit 10.8
EXECUTIVE EMPLOYMENT AGREEMENT
          This Executive Employment Agreement (“Agreement”), dated for reference
purposes only as of the 16th day of December, 2008, is entered into by and
between Dana Holding Corporation, a Delaware corporation, with its principal
executive office at 4500 Dorr Street, Toledo, Ohio (the “Company”), and Robert
H. Marcin, an individual, residing in Michigan (“Executive”), effective as of
January 1, 2009 (the “Effective Date”).
RECITALS

  A.   The Company and Executive entered into an Executive Employment Agreement
dated April 16, 2008, effective February 4, 2008 (the “2008 Agreement”). Under
the terms of the 2008 Agreement, Executive has been employed as Chief
Administrative Officer of the Company.     B.   The parties wish to amend
certain terms of Executive’s employment with the Company to be effective as of
January 1, 2009.

          Therefore, in consideration of the promises and respective covenants
and agreements of the parties herein contained, and intending to be legally
bound, the parties hereto agree as follows:

1.   Employment; 2008 Agreement. The Company and Executive hereby agree that as
of the Effective Date Executive will be employed by the Company on the terms set
forth in this Agreement. The Company and Executive intend that the 2008
Agreement shall continue to govern Executive’s employment until the Effective
Date, and that any matters that arise during the term of the 2008 Agreement
before the Effective Date will be governed by the 2008 Agreement. As of the
Effective Date, Executive’s employment with the Company will be governed
exclusively by the terms of this Agreement and will not be governed by the 2008
Agreement.   2.   Term. The employment of Executive by the Company under the
terms of this Agreement will commence on the Effective Date and shall continue
until terminated as set forth in Section 5 of this Agreement (the “Term”).   3.
  Position and Duties. Executive shall serve as Chief Administrative Officer of
the Company and shall have such responsibilities and authority commensurate with
such position as may from time to time be assigned to Executive by the Board of
Directors of the Company, the Executive Chair of the Board of Directors, and/or
the Chief Executive Officer. Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company.   4.  
Compensation and Related Matters.

  4.1   Salary. The Company shall pay to Executive a salary of U.S. $540,000 per
year (the “Base Salary”), which rate may be increased from time to time in
accordance with normal business practices of the Company. The Base Salary shall
be payable

 



--------------------------------------------------------------------------------



 



      by the Company in accordance with the normal payroll practices of the
Company then in effect.

  4.2   Annual Bonus, Equity Participation and Long Term Incentive Plan.
Executive will be eligible to participate in any annual bonus, stock equity
participation and long term incentive programs generally applicable to senior
executives and as approved by the Board of Directors. Executive’s eligibility
for bonuses or other incentives under any such programs will be based on the
recommendation of the Executive Chair of the Board of Directors or the Chief
Executive Officer of the Company, subject to any other requirements applicable
to such programs. Specifically, Executive will be eligible for an annual bonus
with a target of 75% of the Base Salary. Executive’s eligibility for the bonus
and the amount thereof will be based on the achievement of performance measures
to be set by the Board of Directors. If the Company terminates Executive’s
employment without Cause or if Executive terminates for Good Reason or if there
is a Change in Control within eighteen (18) months of the Effective Date,
Executive will be entitled to payment of the entire annual bonus compensation
Executive would otherwise have been eligible to receive for the twelve-month
period following termination (whether or not any applicable performance measures
are achieved). If the Company terminates Executive’s employment for Cause during
a Term, Executive will not be entitled to payment of any portion of the annual
bonus compensation for the year in which the termination occurred. If
Executive’s employment terminates for any other reason during the Term,
Executive will at a minimum be entitled to payment of the annual bonus
compensation pro rated to the effective date of the termination.     4.3   Stock
Options. The Company has awarded Executive, as of October 31, 2008, a stock
option (the “Option”) under the Company’s 2008 Omnibus Incentive Plan (the “2008
Plan”) to purchase up to 125,000 shares of the Company’s Common Stock (the
“Option Shares”) at an exercise price of $1.90 per share, which is the closing
stock price of the shares of the Company’s Common Stock as of the date of the
award. The grant of the Option Shares will be documented in a Nonqualified Stock
Option Agreement to be entered into between the Company and Executive. The
Option Shares shall vest and become exercisable by Executive ratably over a
three (3) year period if Executive remains continuously employed by the Company
until Executive is eligible for Normal Retirement; provided, however, that if
Executive dies or becomes disabled, or in the event of a Change in Control, any
unvested Option Shares shall immediately vest and become exercisable. For the
avoidance of doubt, the Option Shares will continue to vest and will not be
forfeited in the event of Executive’s termination of employment if Executive is
eligible for Normal Retirement at the time of the termination. Further, if
Executive is eligible for Normal Retirement at the time of termination, the
Option shall terminate five (5) years after Executive ceases to be an employee
or ten (10) years from the date of the award, whichever is earlier. For purposes
of this Agreement, “Change in Control” and “Normal Retirement” shall have the
meaning provided in the 2008 Plan. The terms of this Agreement will supercede
and take precedence over any terms of the Nonqualified Stock

2



--------------------------------------------------------------------------------



 



      Option Agreement to the extent the terms of the Nonqualified Stock Option
Agreement are contradictory or inconsistent with the terms of this Agreement.

  4.4   Performance Shares. The Company grants to Executive 31,250 performance
shares under the 2008 Plan (the “Performance Shares”), vesting ratably over a
three (3) year period if Executive remains continuously employed by the Company
until Executive is eligible for Normal Retirement; provided, however, that if
Executive dies or becomes disabled, or in the event of a Change in Control, any
unvested Performance Shares shall immediately vest. For the avoidance of doubt,
the Performance Shares will continue to vest and will not be forfeited in the
event of Executive’s termination of employment if Executive is eligible for
Normal Retirement at the time of the termination. The Performance Shares will be
awarded based on the attainment of Management Objectives (as defined in the 2008
Plan), which Management Objectives will be determined by the Compensation
Committee of the Board of Directors in accordance with its standard practices.
The Performance Shares will be earned and paid in shares of the Company’s Common
Stock upon certification by the Compensation Committee that the applicable
Management Objectives have been satisfied.     4.5   Restricted Stock Units. The
Company grants to Executive 31,250 restricted stock units under the 2008 Plan
(the “Restricted Stock Units”), vesting ratably over a three (3) year period
(the “Restriction Period”) if Executive remains continuously employed by the
Company until Executive is eligible for Normal Retirement; provided, however,
that if Executive dies or becomes disabled, or in the event of a Change in
Control, any unvested Restricted Stock Units shall immediately vest. For the
avoidance of doubt, the Restricted Stock Units will continue to vest and will
not be forfeited in the event of Executive’s termination of employment before
the expiration of the Restriction Period if Executive is eligible for Normal
Retirement at the time of the termination. Upon vesting, the Restricted Stock
Units will be earned and paid in shares of the Company’s Common Stock.     4.6  
Additional Payments.     4.6.1   To the extent any compensation received under
the Nonqualified Stock Option Agreement, under any other awards under the 2008
Plan or under this Agreement would be subject to the tax imposed by Section 4999
of the Code (the “Excise Tax”), the Company will pay Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Executive
shall be equal to the compensation Executive would have received had there been
no Excise Tax imposed.     4.6.2   Upon any payment to Executive in connection
with a Change in Control or a termination of this Agreement, the Company shall,
at the Company’s expense, cause an independent public accounting firm mutually
agreeable to the Company and Executive to determine whether the payment would be
subject to any Excise Tax and if so, the amount of the Gross-Up Payment. Such
accounting firm shall

3



--------------------------------------------------------------------------------



 



      provide detailed supporting calculations to both the Company and Executive
within fifteen (15) business days after receiving notice that such payments have
been made (or at such earlier time as requested by the Company). If the
accounting firm determines that no Excise Tax is payable by Executive, the
accounting firm shall provide Executive with a written opinion that the failure
to report an excise tax on Executive’s applicable federal income tax return
would not result in the imposition of any penalty. In the event the Excise Tax
is subsequently determined to be less than the amount taken into account in
calculating the Gross-Up Payment, Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction. In the event
that the Excise Tax is determined to exceed the amount taken into account
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment to Executive in respect of such excess (plus any
penalty, interest or Excise Tax payable with respect to such excess) at the time
that the amount of such excess is finally determined, such that Executive
retains the same amount of compensation and benefits Executive would have
received had there been no Excise Tax imposed.     4.6.3   The Company shall pay
the Gross-Up Payment not later than the fifth day following the date of
termination of this Agreement (or if there is no termination, the fifth day
following the date of the Change in Control); provided, however, that if the
amount of the Gross-Up Payment cannot be finally determined on or before such
day, the Company shall pay Executive on such day an estimate determined in good
faith by the Company of the minimum amount of such payment and shall pay the
remainder of such payment as soon as the amount thereof can be determined but in
no event later than the thirtieth day after the date of termination (or the date
of the Change in Control, as the case may be).     4.7   Relocation Expenses and
Reimbursements. Executive will continue throughout the Term of this Agreement to
be eligible for the reimbursement of relocation expenses and the other benefits
provided to Executive in Sections 4.6.1, 4.6.2 and 4.6.3 of the 2008 Agreement,
except that in lieu of the home sale assistance provided to Executive in
Section 4.6.2 of the 2008 Agreement, the Company will reimburse Executive for
any brokers fees and closing costs associated with the sale of Executive’s
family residence in Michigan at such time as Executive sells his residence in
Michigan (including if such time is after the termination of Executive’s
employment with the Company).         The benefits provided to Executive
pursuant to this Section 4.7 shall survive the termination of this Agreement and
shall not be subject to any clawback or repayment policy of the Company; in
particular, the repayment requirements set forth in the Company’s U.S. Domestic
Relocation Policy shall not apply to Executive. To the extent any benefits
received by Executive under this Section 4.7 is imputed as taxable income to
Executive, the Company will pay Executive

4



--------------------------------------------------------------------------------



 



      an additional amount to alleviate all tax burdens associated with these
benefits, including the tax associated with such additional amounts.

  4.8   Vacation. In addition to legal holidays observed by the Company,
Executive shall be entitled to twenty (20) days of paid vacation per year, which
vacation days shall accrue and be useable by Executive in accordance with the
Company’s standard vacation policies. Upon termination of employment, the
Company will promptly pay Executive any unused vacation days.     4.9  
Expenses. During the term of Executive’s employment hereunder, Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by Executive in performing services hereunder, including all expenses of travel
and living expenses while away from home on business or at the request or and in
the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures as reasonably
established by the Company.     4.10   Other Benefits. The Company shall keep in
full force and effect, and Executive shall be entitled to participate in all of
the Company’s benefit plans, perquisites, allowances and other arrangements
generally applicable to senior executives, including (without limitation) life
and disability insurance, bonus pools, stock options and stock ownership
programs. Notwithstanding the foregoing, Executive will not participate in the
Company’s health care benefit plans. The Company shall not make any changes in
such plans and arrangements which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Company and does not result in a
proportionately greater reduction in the rights of or benefits to Executive as
compared with any other executives of the Company.

5.   Termination

  5.1   Termination Without Cause. Either party may terminate this Agreement
without Cause by giving to the other party thirty (30) days written notice.    
5.2   Termination Upon Death or Disability. Executive’s employment hereunder
shall terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of six consecutive months,
and within thirty (30) days after written notice of termination is given (which
may occur before or after the end of such six-month period), Executive shall not
have returned to the performance of his duties hereunder on a full-time basis,
the Company may terminate Executive’s employment hereunder.     5.3  
Termination by the Company For Cause. The Company may terminate this Agreement
for “Cause” at any time. For purposes of this Agreement “Cause” shall mean and
include: (i) a material misappropriation of any monies or assets or properties
of the Company; (ii) a material breach by Executive of the terms of this

5



--------------------------------------------------------------------------------



 



      Agreement that has not been cured within thirty (30) days after written
notice to Executive of the breach, which notice shall specify the breach and the
nature of conduct necessary to cure such breach; (iii) the conviction of, or
plea of guilty or nolo contendere, by Executive to a felony or to any criminal
offense involving Executive’s moral turpitude; or (iv) willful misconduct of
Executive in connection with the material duties required by this Agreement.

  5.4   Termination by Executive For Good Reason. Executive may terminate this
Agreement for “Good Reason” at any time. Good Reason shall include (a) any
material adverse change by the Company in Executive’s title, position, authority
or reporting relationships with the Company; (b) the Company’s requirement that
Executive relocate to a location in excess of fifty (50) miles from the
Company’s current office location or from any future office location acceptable
to Executive; or (c) any material breach by the Company of this Agreement which
is not cured within thirty (30) days of written notice thereof by Executive to
the Company, which notice shall specify the breach and the nature of conduct
necessary to cure such breach.     5.5   Severance Pay. If within eighteen
(18) months of the Effective Date, (i) the Company terminates this Agreement
without Cause under Section 5.1, or (ii) Executive terminates this Agreement for
Good Reason under Section 5.4, or (iii) there is a Change in Control, Company
shall pay Executive in a lump sum within five (5) days of the termination, or
such longer period as may be required by applicable law, Severance Pay. The
amount of Severance Pay to be paid to Executive shall be equal to Executive’s
annual Base Salary under Section 4.1 at the time the Agreement is terminated,
less applicable payroll tax withholding, plus the bonus compensation as provided
in Section 4.2. Severance Pay shall be due and payable regardless of whether or
not Executive becomes employed during such 12-month period. If after eighteen
(18) months of the Effective Date, the Company terminates this Agreement without
Cause under Section 5.1 or Executive terminates this Agreement for Good Reason
under Section 5.4 or there is a Change in Control, Executive shall be entitled
to receive Severance Pay in accordance with the Company’s standard policy in
effect at that time.     5.6   Return of Company Property Following Termination.
Upon termination for whatever reason, Executive shall return all books,
documents, papers, materials and any other property, including any Company
vehicles (including the documentation pertaining thereto) which relates to the
business of the Company (or any subsidiary, affiliated, or holding companies)
which may be in Executive’s possession or under Executive’s power or control.

6.   Confidentiality. Executive covenants and agrees that he shall not, at any
time during or following the term of his employment hereunder, directly or
indirectly divulge or disclose, to any person not employed by the Company or not
engaged to render services to the Company, except as reasonably appropriate to
discharge Executive’s responsibilities under this Agreement, any confidential
information of the Company which has been obtained by or disclosed to him as a
result of his employment by the

6



--------------------------------------------------------------------------------



 



    Company, including without limitation, information relating to the finances,
strategy, organization, operations, inventions, processes, formulae, plans,
devices, compilations of information, methods of distribution, customers,
suppliers, client relationships, marketing strategies or other trade secrets of
the Company; provided, however, that this provision shall not preclude Executive
from use or disclosure of information known generally to the public or from
disclosure required by law or court order, if, in the case of such required
disclosure, Executive has given the Company reasonable prior notice in order to
permit the Company to take steps to protect the information from public
disclosure. In the event of a breach or threatened breach by Executive of any of
the provisions of this paragraph, the Company, in addition to and not limitation
of any rights, remedies or damages available to the Company at law or in equity,
shall be entitled to a permanent injunction in order to prevent or to restrain
any such breach by Executive, or by Executive’s partners, agents,
representatives, servants, employers, Executive and/or any and all persons
directly or indirectly acting for or with him.   7.   Indemnification;
Insurance. To the fullest extent permitted by the Company’s charter documents
and applicable law, the Company agrees to defend and indemnify Executive and
hold Executive harmless against any liability that Executive incur within the
scope of his service as an officer and director of the Company. The Company
further agrees to use commercially reasonable efforts to purchase and maintain
adequate Directors’ and Officers’ liability insurance. The terms applicable to
the Company’s indemnification and insurance obligations are more fully set forth
in the Director and Officer Indemnification Agreement between the Company and
Executive entered as of the Effective Date of the 2008 Agreement and attached to
the 2008 Agreement as Exhibit 2.   8.   Reasonable Cooperation. Executive agrees
to make himself reasonably available to, and to cooperate with the Company and
its attorney concerning any pending and future investigations or litigation
matters arising out of or relating to his employment with the Company or other
matters concerning the Company about which Executive had or has knowledge or
involvement. Cooperation for purposes of this provision will include but not be
limited to i) making himself reasonably available for interviews and discussion
with the Company’s counsel as well as depositions and testimony, ii) assisting
the Company in the presentation of its position in an investigation or
administrative proceeding and cooperating fully in the development and
presentation of such defense or position. In connection with any cooperation,
consultation and advice rendered under this Agreement after Executive’s
termination of employment, the Company will provide Executive with reasonable
compensation and will reimburse Executive for reasonable expenses incurred by
Executive including, but not limited to, travel, lodging, telephone and similar
expenses, as well as reasonable attorneys’ fees (if independent legal counsel is
necessary).   9.   Change in Control Agreements. The Company shall include
Executive in any existing and future change in control agreements applicable to
any executive officer or director of the Company except to the extent Executive
and the Company have agreed in writing that such change in control agreements
(or portions thereof) shall not apply to Executive.

7



--------------------------------------------------------------------------------



 



10.   Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.   11.   Miscellaneous.

  11.1   The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.     11.2  
Sections 4.6, 5.5, 6, 7, 8 of this Agreement shall remain in full force and
effect and shall survive the termination of this Agreement.     11.3   In any
action undertaken to enforce the terms of this Agreement, the prevailing party
shall be reimbursed by the non-prevailing party for such prevailing party’s
reasonable attorneys’ fees and expenses, including the costs of enforcing a
judgment.     11.4   It is the intent of the parties that this Agreement and the
2008 Agreement be administered so as to comply with Section 409A of the Internal
Revenue Code and all applicable regulations. The parties intend that any payment
due hereunder shall be delayed or adjusted as deemed reasonably necessary by
counsel for the Company in order to avoid 409A penalties. Without limiting the
generality of the foregoing and notwithstanding any provisions in this Agreement
or the 2008 Agreement to the contrary, if any portion of the payments or
benefits to be received by Executive under this Agreement or the 2008 Agreement
would be considered deferred compensation under Section 409A, then the following
provisions will apply to the relevant portion:

  11.4.1   For purposes of this Agreement and the 2008 Agreement, no payment
that would otherwise be made and no benefit that would otherwise be provided
upon a termination of employment will be made or provided unless and until such
termination of employment is also a “Separation from Service” (as determined in
accordance with Section 409A of the Code);     11.4.2   If the Executive is a
“specified employee” (within the meaning of Section 409A and determined pursuant
to procedures adopted by the Company) at the time of a Separation from Service,
each portion of such payments and benefits that would otherwise be payable
pursuant to this Agreement or the 2008 Agreement upon a Separation from Service
during the six-month period immediately following the Separation from Service
will instead be paid or made available on the earlier of (i) the first business
day of the seventh month following the date the Executive incurs a Separation
from Service, and (ii) the Executive’s death (the applicable date, the
“Permissible Payment Date”);

8



--------------------------------------------------------------------------------



 



  11.4.3   With respect to any amount of expenses eligible for reimbursement
under this Agreement or the 2008 Agreement, such expenses will be reimbursed by
the Company within 60 calendar days (or, if applicable, on the Permissible
Payment Date) following the date on which the Company receives the applicable
invoice from the Executive but in no event later than December 31 of the year
following the year in which Executive incurs the related expense;     11.4.4  
Payments delayed under this Section 12.4 as a result of the application of
Section 409A will not accrue interest. In no event will the reimbursements or
in-kind benefits to be provided by the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor will Executive’s right to reimbursement or in-kind benefits be subject
to liquidation or exchange for another benefit;     11.4.5   With respect to any
“tax gross-up payment” (as determined in accordance with Section 409A of the
Code), subject to any applicable deadlines in Section 4.6, all tax gross-up
payments shall be made no later than December 31 of the year following the year
in which Executive remits the related taxes; and     11.4.6   Each payment under
this Agreement and the 2008 Agreement will be considered a “separate payment.”

12.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

                  Dana Holding Corporation            
 
               
By:
  /s/ John M. Devine
 
John M. Devine       /s/ Robert H. Marcin
 
Robert H. Marcin    
 
  Executive Chairman            

9